UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7184



ROBERT F. SPIGNER,

                                              Plaintiff - Appellant,

          versus


CHARLES AUSTIN, Chief of the City of Columbia;
BOB COBLE, Mayor of Columbia; T. C. COUNTY
ADMINISTRATOR; SHERIFF’S DEPUTY; LEON LOTT,
Sheriff of Richland County; P. O.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Terry L. Wooten, District Judge. (CA-
01-49-3)


Submitted:   October 24, 2002             Decided:   October 31, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert F. Spigner, Appellant Pro Se. Robert Gordon Cooper, OFFICE
OF THE CITY ATTORNEY, Columbia, South Carolina; Alice Price Adams,
David Leon Morrison, DAVIDSON, MORRISON & LINDEMANN, P.A.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert F. Spigner appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.       We have reviewed the record

and find no reversible error.            Accordingly, we affirm on the

reasoning of the district court. See Spigner v. Austin, No. CA-01-

49-3 (D.S.C. June 18, 2002). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and    argument   would   not   aid   the

decisional process.




                                                                   AFFIRMED




                                    2